Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 GEICO County Mutual Insurance                         Appeal from the County Court at Law No. 1
 Company, Appellant                                    of Travis County, Texas (Tr. Ct. No. C-1-
                                                       CV-17-009428). Memorandum Opinion
 No. 06-19-00009-CV         v.                         delivered by Justice Stevens, Chief Justice
                                                       Morriss and Justice Burgess participating.
 Tiya Bogale, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, GEICO County Mutual Insurance Company, pay all
costs of this appeal.




                                                      RENDERED JULY 3, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk